Citation Nr: 0111311	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1997 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney at 
Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran relocated to Houston, Texas in December 
1999 and the case has been removed to that RO.  

In January 1997 the veteran filed an original application for 
service connection for manic depression and post-traumatic 
stress disorder (PTSD).  In October 1997 the RO granted 
service connection for bipolar disorder and awarded a 50 
percent disability rating, effective January 31, 1997, the 
date of receipt of the veteran's original claim.  The RO also 
granted service connection for residuals of a fracture of the 
left fifth metatarsal and residuals of a fracture of the left 
navicular and awarded zero percent disability ratings for 
these conditions, effective January 31, 1997.  The RO denied 
service connection for PTSD, left knee arthritis, and a skin 
condition (tinea cruris) of the groin and buttocks.  The RO 
notified the veteran of these rating actions by letter dated 
October 28, 1997.  The veteran's former representative filed 
a Notice of Disagreement with the October 1997 rating 
decision.  

In May 1999 the RO amended the October 1997 rating decision 
under the provisions of 38 C.F.R. § 3.105(b) (2000) and 
granted service connection for PTSD.  The RO awarded a 70 
percent disability rating for bipolar disorder and PTSD, 
effective January 31, 1997.  The RO notified the veteran of 
this rating action by an undated letter and issued a 
Statement of the Case on May 10, 1999.  The letter to the 
veteran shows that the RO enclosed VA Form 9 with the 
Statement of the Case.  

On August 13, 1999 the veteran filed an application for 
increased compensation based on unemployability, VA Form 21-
8940.  In October 1999 the RO, in part, granted TDIU, 
effective January 31, 1997, and notified the veteran of this 
rating action by letter dated October 14, 1999.  

On December 14, 1999 the RO received a statement from the 
veteran's current representative.  Enclosed were copies of an 
August 26, 1999 letter from the representative, VA Form 2-22a 
dated August 26, 1999, appointing the representative, and an 
unsigned VA Form 9, dated August 26, 1999.  In the August 26, 
1999 statement the representative stated that he had been 
retained to represent the veteran on the issues of increased 
ratings for service connection for PTSD, residuals of a 
fracture of the left fifth metatarsal, residuals of a 
fracture of the left navicular, and exposure to Agent Orange, 
which presumably is the issue pertaining to service 
connection for a skin condition (tinea cruris) of the groin 
and buttocks.  In the VA Form 9 the representative also 
stated that the veteran had been unemployable since 1984, and 
he requested a personal hearing before a Member of the Board 
at the RO in the VA Form 9 and in the December 1999 
statement.  

By an April 6, 2000 letter, the RO advised the veteran and 
his representative that a Notice of Disagreement to the May 
1999 rating decision had not been previously received.  The 
RO stated that it would accept the representative's letters 
and the VA Form 9 as a Notice of Disagreement with the May 
1999 rating decision.  However, in a deferred rating decision 
approximately one week later, the RO noted that the 
representative's letters and the VA Form 9 could not be a 
timely Substantive Appeal to the October 1997 rating 
decision.  38 C.F.R. §§ 20.200, 20.302 (2000).  Instead, the 
RO accepted them as claims for increased ratings and a new 
claim for service connection due to Agent Orange exposure.  
The RO accepted the letters and the VA Form 9 as a Notice of 
Disagreement to the October 1999 rating decision that granted 
TDIU and assigned an effective date of January 31, 1997.  The 
RO issued a Statement of the Case on this issue in April 
2000, and provided a VA Form 9.  The representative submitted 
a letter dated June 6, 2000, which was accepted by the RO as 
a formal appeal to the Board in lieu a VA Form 9.  38 C.F.R. 
§ 20.202 (2000).  The RO notified the veteran and his 
representative that the RO could not accept the letters and 
the VA Form 9 received in December 1999 as a formal appeal to 
the October 1997 rating decision because this was not timely.  
38 C.F.R. § 20.302(b) (2000).  

In August 2000, the RO denied claims for increased ratings 
for the veteran's service-connected disabilities and service 
connection for Agent Orange exposure.  The RO notified the 
veteran by letter dated August 15, 2000.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the RO 
should review the case and ensure that there has been 
compliance with the new law or take whatever action is needed 
to comply.  

The veteran's representative filed a VA Form 9 in December 
1999, which the RO accepted as a Notice of Disagreement on 
the issue of an effective date earlier than January 31, 1997 
for the award of TDIU.  The representative requested that the 
veteran be provided a personal hearing before a Member of the 
Board at the RO.  In the accompanying letter in support of 
the claim, the representative reiterated the veteran's desire 
for a personal hearing before a Member of the Board.  The RO 
should schedule the appellant for such a hearing.  38 C.F.R. 
§ 20.700 (2000).  In a letter of July 2000, the RO 
acknowledged the attorney's prior request for a Travel Board 
hearing and advised the veteran that, if he still desired a 
hearing, he should so indicate on an enclosed form.  He was 
further advised that if he did not respond within 60 days the 
case would be certified to the Board.  The form instructs 
that the appropriate boxes should be checked; those boxes are 
for a video conference hearing; a hearing before the Board in 
Washington, DC; withdrawal of the hearing request; and a 
waiver of the 30 day notice for of a scheduled hearing.  A 
copy of the ROs letter was sent to the representative.  There 
was no response by either the veteran or the representative.  
Inasmuch as the representative had twice asked for a hearing 
before a Member of the Board at the RO, and since there was 
no such option on the form sent to the veteran in the RO in 
July 2000, there us no sufficient basis for concluding that 
the request for a Travel Board hearing has been withdrawn.   

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
hearing at the RO before a member of the 
Board.  The RO should place in the record 
a copy of the notice to the veteran of 
the scheduling of the personal hearing.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


